Exhibit 10(h)(xxxiii)

IDACORP, Inc.

2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT
(Performance with two goals)

[Date]

[Name]
[Address]

In accordance with the terms of the IDACORP, Inc. 2000 Long-Term Incentive and
Compensation Plan (the "Plan"), pursuant to action of the Compensation Committee
(the "Committee") of the Board of Directors, IDACORP, Inc. (the "Company")
hereby grants to you (the "Participant"), subject to the terms and conditions
set forth in this Performance Share Award Agreement (including Annex A and Annex
B hereto and all documents incorporated herein by reference), an award of shares
of Company common stock that are subject to the attainment of performance target
levels ("Performance Shares") and an opportunity to earn additional Performance
Shares of Company common stock if performance exceeds target levels, as set
forth below:

--------------------------------------------------------------------------------


Date of Grant:

Number of Performance Shares (the "Target Award"):

Maximum Number of Additional Performance Shares:


 

Performance Period:


 

Performance Goal:

(i) Cumulative earnings per share ("CEPS") for the Performance Period, as
reported on the Company's audited financial statements, weighted 50% and
(ii) IDACORP total shareholder return ("TSR") relative to the Peer Group listed
in Annex B for the Performance Period, weighted 50%

Vesting Date:

Vesting of the Performance Shares subject to the Target Award (if at all) shall
occur as soon as administratively practicable in the calendar year following the
Performance Period to the extent the Performance Goals are met

Dividends:

Dividends are accrued throughout the Performance Period and paid as soon as
administratively practicable following the Performance Period with respect to
Performance Shares subject to the Target Award that vest and any additional 
Performance Shares that are earned and distributed

THESE PERFORMANCE SHARES ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX A AND
THE PLAN.

[The Participant, in consideration of this grant of Performance Shares, by
affixing his signature hereto, specifically (i) waives any rights he may have
under the definition of Change in Control contained in Section 2.5 of the Plan,
as it was in effect prior to July 20, 2006, and hereby consents to the use of
the definition of Change in Control as amended July 20, 2006, and to the
amendments made to Article 14 of the Plan on July 20, 2006, in connection with
any grants made pursuant to the Plan and still outstanding on the date hereof;
(ii) waives any rights he may have under the definition of Change in Control
contained in Section 2.6 of the Idaho Power Company Security Plan for Senior
Management Employees II, as it was in effect prior to July 20, 2006, and hereby
consents to the use of the definition of Change in Control as amended on July
20, 2006; and (iii) waives any rights he may have under the definition of Change
in Control contained in Section 3.2 of the Idaho Power 1994 (now IDACORP, Inc.)
Restricted Stock Plan, as it was in effect prior to July 20, 2006, and hereby
consents to the use of the definition of Change in Control as amended July 20,
2006 in connection with any grants made pursuant to the Plan and still
outstanding on the date hereof.]

Further terms and conditions of the Award are set forth in Annex A and Annex B
hereto, which are an integral part of this Performance Share Award Agreement.

2

--------------------------------------------------------------------------------


All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein.  To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Performance Share Award Agreement including Annex A and Annex B hereto and a
copy of the Plan and agrees to be bound by all the terms and provisions hereof
and thereof.

IDACORP, Inc.

By:______________________________


Agreed:

_________________________________

Attachments:  Annex A
                       Annex B

3

--------------------------------------------------------------------------------


ANNEX A

TO

IDACORP, Inc.

2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT
(Performance with two goals)

            It is understood and agreed that the Award of Performance Shares
evidenced by the Performance Share Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

            1.         Nature of Award.  The Award represents the opportunity to
receive shares of Company common stock ("Shares") and cash dividends on those
Shares.  The Award consists of Shares registered in your name as of the Date of
Grant, but subject to performance-based vesting conditions ("Performance
Shares").  Furthermore, if the combined performance results exceed target
levels, additional Performance Shares are earned and distributed in proportion
to this excess as determined pursuant to Section 2 hereof.  The amount of
dividends paid on Performance Shares shall be determined pursuant to Section 4
hereof.

            2.                  Performance Goals and Determination of Number of
Performance Shares Earned. 


The number of Performance Shares earned, if any, for the Performance Period
shall be determined in accordance with the following formula:

# of Shares = Combined Payout Percentage X Target Award

If the Combined Payout Percentage is not greater than 100%, the "# of Shares"
earned relates to the number of Performance Shares subject to the Target Award
that vest.  To illustrate, with a Target Award of 100 Performance Shares, a 90%
Combined Payout Percentage would result in 90% of the Target Award vesting (90
Performance Shares).  If the Combined Payout Percentage is greater than 100%,
all Performance Shares subject to the Target Award vest and additional
Performance Shares equal to the "# of Shares" in excess of the Target Award are
earned and distributed.  To illustrate, with a Target Award of 100 Performance
Shares, a 140% Combined Payout Percentage would result in 100% of the
Performance Shares subject to the Target Award vesting and 40 additional
Performance Shares earned and distributed.  All Performance Shares that do not
vest shall be forfeited.

A-1

--------------------------------------------------------------------------------


The "Combined Payout Percentage" is based on (i) the Company's cumulative
earnings per share ("CEPS") for the Performance Period as set forth in the table
below, weighted 50% and (ii) the Company's total shareholder return ("TSR")
relative to that of the Peer Group listed on Annex B (the "Percentile Rank") for
the Performance Period, determined in accordance with the table set forth below,
weighted 50%:

CEPS Table and Method of Calculation:

CEPS for
Performance Period

Payout Percentage
(% of Target Award)

$___ ("maximum") or higher

150%

$___ ("target")

100%

$___ ("threshold")

50%

Less than $___

0%

Performance results between threshold and target, and target and maximum, will
be interpolated.

TSR Table and Method of Calculation:

Percentile Rank

 

Payout Percentage
(% of Target Award)

75th ("maximum") or higher

150%

55th ("target")

100%

40th

50%

Less than 40th

0%

Performance results between threshold and target, and target and maximum, will
be interpolated.

The Percentile Rank of a given company's TSR is defined as the percentage of the
Peer Group companies' returns falling at or below the given company's TSR.  The
formula for calculating the Percentile Rank follows:

> > > Percentile Rank = (n - r + 1)/n x 100
> > > 
> > > Where:
> > > 
> > > n =       total number of companies in the Peer Group, excluding the
> > > Company
> > > 
> > > r =        the numeric rank of the Company's TSR relative to the Peer
> > > Group, where  the highest return in the group is ranked number 1.

A-2

--------------------------------------------------------------------------------


To illustrate, if the Company's TSR is the third highest in the Peer Group
comprised of 29 companies, its Percentile Rank would be 93, which would result
in a TSR Payout Percentage (weighted 50%) of 150%.  The calculation is: (29 - 3
+ 1)/29 x 100 = 93.

The Percentile Rank shall be rounded to the nearest whole percentage, with (.5)
rounded up.

If the common stock of a company in the Peer Group ceases to be traded during
the Performance Period, the company will be deleted from the Peer Group. 
Percentile Rank shall be calculated without regard to the return of the deleted
company.

Total shareholder return is the percentage change in the value of an investment
in the common stock of a company from the initial investment made on the last
trading day in the calendar year preceding the beginning of the Performance
Period through the last trading day in the final year of the Performance
Period.  It is assumed that dividends are reinvested in additional shares of
common stock at the frequency paid.

The Combined Payout Percentage is determined by dividing the sum of the CEPS and
TSR Payout Percentages by 2.  The total number of Shares earned shall be rounded
to the nearest whole number of Shares, with (.5) rounded up.

            3.         Vesting of Performance Shares and Issuance of Performance
Shares.  Subject to Section 2 and Section 8 hereof and Article 14 of the Plan,
vesting of Performance Shares subject to the Target Award shall occur (if at
all) as soon as administratively practicable in the calendar year following the
Performance Period to the extent the Performance Goals are met.  Subject to any
restrictions on issuance of Performance Shares under the Plan, and subject to
Section 8 hereof and Article 14 of the Plan, the issuance of additional
Performance Shares earned (if any) pursuant to Section 2 hereof shall occur as
soon as administratively practicable in the calendar year following the
Performance Period.

            4.         Dividends.  The Participant shall be entitled to cash
dividends accrued during the Performance Period with respect to Performance
Shares subject to the Target Award that vest and any additional Performance
Shares that are earned and distributed pursuant to Section 2 hereof.  Any such
dividends shall be paid in cash to the Participant as soon as administratively
practicable following the Performance Period. 

            5.         Forfeiture and Transfer Restrictions.

> A.        Forfeiture Restrictions.  Except as provided otherwise in Section 6
> hereof, if the Participant's employment is terminated during the Performance
> Period, Performance Shares shall be forfeited as of the date of termination.
> 
> B.         Transfer Restrictions.  Performance Shares may not be sold,
> transferred, pledged, assigned, or otherwise alienated or hypothecated during
> the Performance Period.

A-3

--------------------------------------------------------------------------------


            6.         Termination of Employment.  If the Participant's
employment is terminated during the Performance Period (i) due to the
Participant's death or Disability or (ii) due to the Participant's Retirement,
the number of Performance Shares subject to the Target Award that vest (if any)
and the number of  additional Performance Shares earned (if any) shall be
determined in accordance with the provisions of Section 2 hereof as if the
Participant had remained employed through the Performance Period, but shall be
reduced by multiplying the number of Performance Shares subject to the Target
Award that would otherwise be vested and the total number of Performance Shares
that would otherwise be earned times a fraction, the numerator of which is the
total number of months (with any partial month treated as a whole month)
remaining in the Performance Period as of the date of such termination of
employment and the denominator of which is the total number of whole months in
the Performance Period.  Any such vesting of Performance Shares subject to the
Target Award and any issuance of Performance Shares earned shall occur in
accordance with Section 3 hereof.

            7.         Voting Rights and Custody.  The Participant shall be
entitled to vote Performance Shares subject to the Target Award during the
Performance Period; provided, however, that in no event shall the Participant
vote any such Performance Shares on or after the date of forfeiture. 
Performance Shares subject to the Target Award shall be registered in the name
of the Participant and held in the Company's custody during the Performance
Period.  The Participant shall not be entitled to vote the Performance Shares in
excess of the Target Award unless and until such Performance Shares are earned
and distributed.

            8.         Tax Withholding.  The Company may make such provisions as
are necessary for the withholding of all applicable taxes on all Performance
Shares vested and earned under this Award, in accordance with Article 16 of the
Plan.  With respect to the minimum statutory tax withholding required with
respect to such Performance Shares, the Participant may elect to satisfy such
withholding requirement by having the Company withhold Performance Shares from
this Award.

            9.         Ratification of Actions.  By accepting this Award or
other benefit under the Plan, the Participant and each person claiming under or
through him shall be conclusively deemed to have indicated the Participant's
acceptance and ratification of, and consent to, any action taken under the Plan
or the Award by IDACORP, Inc.

            10.       Notices.  Any notice hereunder to IDACORP, Inc. shall be
addressed to its office at 1221 West Idaho Street, Boise, Idaho 83702;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him at the address specified on the Performance Share
Award Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

            11.       Definitions.  Capitalized terms not otherwise defined
herein shall have the meanings given them in the Plan.

            12.       Governing Law and Severability.  To the extent not
preempted by Federal law, the Performance Share Award Agreement will be governed
by and construed in accordance with the laws of the State of Idaho, without
regard to conflicts of law provisions.  In the event any provision of the
Performance Share Award Agreement shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Performance Share Award Agreement, and the Performance Share Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.

A-4

--------------------------------------------------------------------------------


ANNEX B

 

TO

 

IDACORP, INC.

 

2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT
(Performance with two goals)

 

 

PEER GROUP COMPANIES

 

AGL Resources

Allete

Alliant Energy

Aquila

Black Hills Corp.

CLECO Corp

DPL, Inc.

DQE Inc.

Energy East

Equitable Resources, Inc.

Great Plains Energy

Hawaiian Electric Industries Inc

MDU Resources

National Fuel Gas Company

Northeast Utilities

NSTAR

OGE Energy

Oneok Inc

Pepco Holdings, Inc.

PNM Resources

Puget Energy

Questar Corp.

SCANA Corp

Sierra Pacific Resources

Vectren Corp

Westar Energy Inc

Washington Gas Light

Wisconsin Energy Corp.

WPS Resources

--------------------------------------------------------------------------------

 